DIRECT DIAL: 212-451-2250 Email: afreedman@olshanlaw.com January 27, 2009 VIA EDGAR AND FEDERAL EXPRESS Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549-3628 Attn: Peggy Kim Laura Crotty Re: LCA-Vision Inc. Preliminary Consent Statement on Schedule 14A filed January 16, 2009 Filed by the LCA-Vision Full Value Committee et al. File No. 000-27610 Dear Ms. Kim and Ms. Crotty: We acknowledge receipt of the letter of comment dated January 23, 2009 from the Staff (the “Comment Letter”) with regard to the above-referenced matter.We have reviewed the Comment Letter with the members of The LCA-Vision Full Value Committee (the “Committee”) and provide the following supplemental response on the Committee’s behalf.Unless otherwise indicated, the page references below are to the marked version of the enclosed paper copy of the Preliminary Schedule 14A filed on the date hereof.Capitalized terms used herein and not separately defined have the meanings given to them in the Preliminary Schedule 14A.Our responses are numbered to correspond to your comments. Schedule 14A 1. Characterize each statement or assertion of opinion or belief as such, and ensure that a reasonable basis must for each opinion or belief exists. Also refrain from making any insupportable statements. Support for opinions or beliefs should be self-evident, disclosed in your materials or provided to the staff on a supplemental basis with a view toward disclosure. We cite the following examples of statements or assertions in your materials, which at a minimum, must be supported on a supplemental basis, or require both supplemental support and recharacterization as statements of belief or opinion: · “Since the fourth quarter of 2006…the Company’s U.S. market share has decreased from approximately 15% to just over 10%…,” on page 9. January 27, 2009 Page 2 · “In light of the depth of our past experience, with the Company, in the laser correction industry generally, and in the other areas critical to rebuilding the Company, we are uniquely positioned to help turn LCA-Vision around.” · “In addition, in the most recent quarter ended September 2008, the Company’s procedure volume declined 52% year-over-year, while the Company’s largest competitor was only down 31% and the laser vision correction industry as a whole was down approximately 35%.” Mark any supporting information provided to identify the specific information relied upon, such as quoted statements, financial statement line items, press releases,, and mathematical computations, and identify the sources of all data utilized.Please note that the above list is not intended to be exhaustive. We acknowledge the Staff’s comment.Enclosed herewith, please find a supplemental package that includes several documents and materials, including Form 8-K and 10-K filings and Market Scope surveys, providing support for the statements that (i) “since the fourth quarter of 2006…the Company’s U.S. market share has decreased from approximately 15% to just over 10%…,” and (ii)“in addition, in the most recent quarter ended September 2008, the Company’s procedure volume declined 52% year-over-year, while the Company’s largest competitor was only down 31% and the laser vision correction industry as a whole was down approximately 35%.”We have highlighted the relevant excerpts in the enclosed package for your convenience. With regard to the statement referenced in the second bullet point that “in light of the depth of our past experience, with the Company, in the laser correction industry generally, and in the other areas critical to rebuilding the Company, we are uniquely positioned to help turn LCA-Vision around,” we believe the following information provides the Committee with a reasonable factual basis for such an assertion: · Dr. Stephen Joffe is the founder, former Chairman & CEO of LCA-Vision. He has been involved in the laser correction industry since prior to FDA approval of the procedure in the United States in 1995. · Alan Buckey is the former Chief Financial Officer of LCA-Vision. He worked with the Company for 8 years from 2000-2008. · Craig Joffe served on the Board of Directors of LCA-Vision from 1995-1997 at the founding of the Company. He assumed legal and operational executive responsibilities at the Company from 2003-2007, including as Chief Operating Officer & General Counsel from 2005-2007 and Interim CEO from March-November 2006. Mr. Joffe served as a Director of the Company from 2004-2007. 2. Please clarify that the number of shares owned and percentage ownership of the Committee disclosed throughout the filing is provided as of the proposed mailing date and indicate whether the members of the Committee are entitled to express consent as to all of the shares owned. To the extent the shares beneficially owned and the number of shares entitled to express consent vary, provide appropriate disclosure. We acknowledge your comment.The disclosure in the consent statement has been revised in response to this comment to clarify that the number of shares owned and percentage ownership of the Committee disclosed throughout the filing is provided as of the proposed mailing date and indicate whether the members of the Committee are entitled to express consent as to all of the shares owned.While the Committee believes it will be entitled to express consent as to all of the shares reported as beneficially owned by the members of the Committee in the aggregate, the Committee will not be able to make a conclusive determination until such time as the Company sets a record date in connection with the solicitation.See pages 2, 3 and 5 of the Preliminary Consent Statement. January 27, 2009 Page 3 3. We note that the participants own 11.4% of the total outstanding shares of common stock.Please furnish the information required by Item 405 of Regulation S-K.Refer to Item 7(b) of Schedule 14A. We acknowledge your comment.The consent statement has been revised to furnish the information required by Item 405 of Regulation S-K.See page 33 of the Preliminary Consent Statement. 4. In the interest of balanced disclosure, please consider revising your discussions regarding the impact of poison pills to discuss the potential advantages of such measures. We acknowledge your comment.The disclosure in the consent statement has been revised to discuss what some proponents of poison pills claim as being the advantages of a poison pill.See page 12 of the Preliminary Consent Statement. 5. Please revise to fill-in the blanks on page 2 regarding notice and on page 27 regarding expenses. We acknowledge your comment.The blanks on page 2 regarding notice have been filled in to the extent that the Committee knows such information as of the date of the filing of the revised preliminary consent statement. Please note that Craig Joffe received a letter from the Company’s counsel dated January 26, 2009, confirming receipt of the January 16, 2009 letter from Mr. Joffe and advising Mr. Joffe that the LCA-Vision Board intends to fix a record date for the consent solicitation during a Board meeting of the Company later this week.
